[es C—

CT

(5e

t-

24 NOVEMBRE 2013
AVENANT No. 2
àla
CONVENTION DE BASE
entre
LA RÉPUBLIQUE DE GUINÉE

et

GUINEA ALUMINA CORPORATION LTD
et

GUINEA ALUMINA CORPORATION SA

[es

CET AVENANT No. 2 est passé le 24 novembre 2013

ENTRE:

()

(2)

6)

LA RÉPUBLIQUE DE GUINÉE, représentée par Son Excellence Mohamed Lamine Fofana,
Ministre chargé des Mines et de la Géologie (ci-après dénommée l'« État ») ;

GUINEA ALUMINA CORPORATION, LTD. société privée immatriculée aux Îles Vierges
Britanniques, dont le siège social est situé P.O. Box 3152, Road Town, Tortola, Iles Vierges
Britanniques (ci-après dénommée « GAC»), représentée par Khaled Al Rashedi,
Administrateur ; et

GUINEA ALUMINA CORPORATION SA, société anonyme dont le siège social est situé
Immeuble Mamou, P.O. Box 5090, Conakry, République de Guinée (ci-après dénommée
« GAC SA », et ensemble avec GAC, l’ « Investisseur »), représentée par Khaled Al Rashedi,
Administrateur,

(L'État, GAC et GAC SA sont collectivement dénommés les « Parties » et individuellement

une « Partie »).

ATTENDU QUE:

A.

Suite à la récente acquisition de 100% du capital social de GAC par des Affiliées de Mubadala
Development Company PJSC (« Mubadala») et Dubai Aluminium (« DUBAL»), tel
qu’approuvée par l’État, les Parties souhaitent réaffirmer leur désir conjoint de développer
le projet d'usine d’alumine de Sangarédi et commencer les opérations dans un délai
raisonnable.

Les Parties souhaitent également continuer à poursuivre leurs objectifs commerciaux et

socio-économiques mutuels, en ce compris la création d'un nombre significatif d'emplois en
Guinée, le développement continu et la diversification des économies de la République de
Guinée et des Emirats Arabes Unis.

Vu:

(0)

(ii)

ii)

(iv)
W)

(vi)

la Convention de Base pour la Construction et l’Exploitation d’une Usine d’Alumine à
Sangarédi, en date du 15 octobre 2004 (telle que modifiée, la «Convention de
Base»);

l'Avenant n°1 à la Convention de Base en date du 16 mai 2005 entre l'Etat, GAC et
Global ;

la loi n° L/2005/015/AN en date du 4 juillet 2005 portant sur la ratification de la
Convention de Base ;

l'Accord Tripartite en date du 13 janvier 2006 entre l'Etat, CBG et Global ;

le Décret Présidentiel n° D/2005/053/PRG/SGG du 22 novembre 2005 relatif à
l'attribution de la concession minière à Global ;

l'Arrêté ministériel n° A/2006/6361/MMG/CAB du 16 novembre 2006 relatif à la

cession de la concession minière de Global à GAC SA ;
P :
FR —
CT

(0E

{vi} l'Annexe Comptable et Fiscale en date du 21 novembre 2008 qui constitue l'annexe
2 de la Convention de Base ;

(vüi) la lettre datée du 23 avril 2010, adressée par GAC SA, Global et GAC au Ministère
des Mines et de la Géologie, relative à l’adhésion de GAC à la Convention de Base ;

{ix) la lettre n° 0560/MMG/CAB/2010, datée du 17 mai 2010, adressée par le Ministère
en charge des Mines et de la Géologie à GAC SA, relative à l'adhésion de GAC à la
Convention de Base ;

[62] le Contrat d'infrastructure en date du 14 mai 2010 entre l'Etat, ANAIM, GAC et GAC
SA, qui constitue l’annexe 3 de la Convention de Base À

Li) le Contrat d'Exploitation en date du 14 mai 2010 entre l'Etat, ANAIM, CBG, GAC, et
GAC SA ; et

(xi) l'Accord Portuaire en date du 14 mai 2010 entre l'Etat, ANAIM, GAC et GAC SA, qui
constitue l’Annexe 7 à la Convention de Base.

D. Les Parties prennent acte des contrats qui ont été précédemment conclus relativement aux
Infrastructures, notamment le Contrat d'infrastructure, le Contrat d'Exploitation et l'Accord
Portuaire, auxquels il est fait référence aux paragraphes C{x), (xi) et (xi) ci-dessus (les
«Contrats Existants»). L'État reconnaît que le droit de l'investisseur d'accéder et d'utiliser
de manière commercialement et opérationnellement durable des Infrastructures pendant
l'intégralité de la durée du Projet est strictement nécessaire à la mise en œuvre du Projet.

E. Les Parties prennent acte du développement continu du secteur minier en Guinée en
général et, plus particulièrement, des différents projets existants ou prévus liés à la bauxite
‘et à l’alumine dans la région de Boké. Les Parties prennent acte de la volonté continue de .
l’État de promouvoir l'exploitation et l'amélioration des activités industrielles et minières en

Guinée, y compris par le biais du développement d’infrastructures commercialement et
opérationnellement durables.

F. Les Parties reconnaissent et conviennent que l'investisseur a commencé les travaux de

développement du Projet conformément aux dispositions du Code Minier, du Décret relatif

à l'attribution de la Concession Minière et de la Convention de Base. Afin d'encourager le

. développement continu du Projet sur la base d’un périmètre convenu avec une mise en
œuvre par phases.

G. Ainsi, les Parties ont négocié et signé le présent Avenant, qui fait désormais partie intégrante
de la Convention de Base.

CECI EXPOSÉ, IL A ÉTÉ ARRÊTÉ ET CONVENU CE QUI SUIT:

1 DÉFINITIONS ET INTERPRÉTATION

11 Les termes de l’Avenant No. 2 commençant par une majuscule aux présentes et qui ne
seraient pas définis aux termes des présentes ont la signification qui leur est donnée dans la
Convention de Base. À moins que le contexte ne justifie une interprétation différente, les
termes ci-dessous ont les significations suivantes :

FR A
c—

—

€

« Convention de Base » A la signification qui lui est donnée dans le Préambule ;

« Code Minier » Signifie le Code Minier de la République de Guinée (Loi
L/2011/006/CNT) du 9 septembre 2011, tel que
amendé par la Loi L/2013/No. 053/CNT du 8 avril

2013;
« mtpa » Signifie millions de tonnes par année ;
« Comité de Pilotage » Signifie le comité de pilotage mis en place par les

Parties conformément à l'Article 5 ;
« EAU » Signifie les Emirats Arabes Unis ;

« Groupe de Travail » A la signification qui lui est donnée à l'Article 5.

12 Toute référence aux termes «écrit» ou «par écrit» renvoie à tout procédé lisible et non
éphémère de reproduction des mots (étant précisé que les courriers électroniques sont
exclus).

13 Toute référence aux mots «inclure», «inclus», «inclut» ou «incluant» doit être interprétée
sans limitation.

14 Les titres sont insérés par commodité seulement et ne doivent pas modifier l'interprétation
de l’Avenant No. 2.

15 ‘À moins que le contexte ne justifie une interprétation différente, les mots utilisés auront le
même sens qu’ils soient utilisés au singulier ou au pluriel, au féminin ou au masculin.

1.6 Toute référence à des Articles, paragraphes et Annexes renvoie aux articles, paragraphes et
annexe de l’Avenant No. 2.

17 Le Préambule et chacune des Annexes font parties intégrantes de l’Avenant No. 2.

1.8 Toute référence à tout contrat, y compris à l’Avenant No. 2, renvoie au contrat tel que
modifié par avenant le cas échéant.

19 Toute référence aux lois ou dispositions légales inclut un renvoi à ces lois ou ces dispositions
légales telles que modifiées, consolidées ou remplacées le cas échéant (que ce soit avant ou
après la date de signature du présent Avenant No. 2) et inclut toute législation prise en
application des lois ou dispositions légales considérées ; étant précisé que, sauf accord
contraire des Parties, aucune des modifications énumérées ci-dessus ne s’appliquera pour
les besoins de l’Avenant No. 2 si elles ont pour effet d'imposer à l’une des Parties de
nouvelles obligations, responsabilités ou restrictions ou des obligations, des responsabilités
ou restrictions plus importantes ou si elles ont une incidence défavorable sur les droits de
l’une des Parties.

110 Toute référence à une « Partie » renvoie à une partie au présent Avenant No. 2 et inclut ses
ayant droits, ses représentants et ses cessionnaires autorisés.

Fe 2
CT

[

3.2

41

Les Parties conviennent que la mise en œuvre du Projet (y compris les dispositions du
présent Article) nécessitera la modification des Contrats Existants afin de satisfaire les
intérêts et exigences des Parties. De plus, étant donné la capacité multi-utilisateurs
proposée pour cette infrastructure, l’Investisseur pourra mettre en œuvre les Activités du
Projet envisagées au présent Article 3 directement ou par le biais d’Affiliées. Les Parties
s'engagent à soutenir les négociations conduites de bonne foi avec les personnes parties aux
Contrats Existants et tout autre tiers pour les modifications requises.

CALENDRIER DU PROJET

En plus des Articles 2 et 3 ci-dessus, les Parties conviennent de modifier Particle 2 de la
Convention de Base comme suit : un nouvel Article 2.2 sera inséré immédiatement après le
nouvel Article 2.1 de la Convention de Base (tel qu’inséré par l'Article 2 ci-dessus) :

“2.2.: Les Parties conviennent de développer le Projet conformément aux phases successives
suivantes : la “Phase |”, la “Phase 1” et la “Phase Il” :

Phase l:
(a) Réalisation et actualisation des Études de Mise en Œuvre pour :

i. un projet de mine de bauxite d’une capacité de production d'environ 4-6 mtpa
de bauxite destinée à l'export, avec une capacité pouvant être augmentée
jusqu’à 8-12 mtpa;

LA un ou plusieurs projets d'infrastructure comprenant un port, des routes, des
voies ferrées et d’autres Infrastructures de support, afin de soutenir et servir
le Projet et éventuellement des clients actuels ou futurs sur une base multi-
utilisateurs ; et

ii. un projet de raffinerie d’alumine modulaire d’une capacité initiale de
production de 2 mtpa, avec une capacité pouvant être augmentée pour
atteindre 4 mtpa, conjointement à l'accroissement nécessaire de la
production de bauxite ;

{b) Signature de contrats avec l'Etat, ANAIM, CBG et d’autres utilisateurs actuels ou
futurs d'infrastructures liées à celles du Projet ou bien nécessaires dans le cadre du

soutien au développement de la République de Guinée en général et de la région de
Boké en particulier;

{c) Mise en place d’un programme destiné à développer une équipe de managers et
techniciens guinéens (d'au moins 200 personnes) formée et compétente pour le
développement de projets de raffinerie, de construction, de gestion et d’exploitation
de projets;

(d) Entreprendre des investissements et des initiatives de développement social
d’infrastructures dans les communautés locales, dans les petites et moyennes
entreprises, dans le secteur de la santé et de la sécurité, et dans l’environnement À

(e) Développement d’un plan de financement, comprenant l'identification des besoins
de financement clefs pour la mise en place du Projet ;

| 1
(f) Collaboration avec d’autres entreprises dans la région de Boké pour soutenir le
développement des activités et projets de chacune des Parties, notamment par
l'usage commun de ressources humaines et naturelles et d’immobilisations
corporelles à des conditions normales de marché ;

(8) Assurer le financement pour la Phase 1 aux meilleures conditions possibles, ce qui
inclut la dette et les fonds propres nécessaires, de même que la fourniture de
garanties, assurances, instruments de couverture et autres instruments de sécurité
financière ;

{h) Finalisation de la conception détaillée et attribution de contrats aux différents Sous-
traitants directs et tout autre tiers lié à la réalisation de la Phase |;

(i) Développement d’une mine de bauxite d’une capacité initiale de production de 4-6
mtpa de bauxite destinées à l’export ;

6) Construction d’infrastructures conformément aux dispositions des accords
mentionnés au paragraphe (b) ci-dessus; et

{k) Démarrage de la production commerciale de bauxite et des activités de transport et
d'évacuation.

ll est convenu que la Phase 1 s'achève le 31 décembre 2017. La mise en place de la Phase I
pourra commencer à compter de la satisfaction raisonnable des Parties quant à
l’accomplissement de la Phase 1.

Phase Il:

(a) Mise en place du financement nécessaire pour cette Phase. ll d’une manière .

conforme à ce qui est décrit au paragraphe (g) de la Phase ;
(b) Conception détaillée de la Raffinerie;

{c) Signature des contrats nécessaires à la réalisation de la Phase II d’une manière
conforme à ce qui est décrit au paragraphe (b) de la Phase | ;

(d) Construction d’une raffinerie d’alumine modulaire d’une capacité initiale de
production prévue de 2 mtpa ;

(e) Extension des opérations minières de bauxite pour répondre aux besoins de la
Raffinerie et à toute demande d'exportation supplémentaire après consultation de
VEtat; et

(f) Démarrage des opérations commerciales de la Phase II.

Il'est convenu que la Phase II s'achève le 30 septembre 2022.

Phase lil:

Suite à l’accomplissement de la Phase II, l’Investisseur pourra entreprendre une ou plusieurs

Extensions de la Raffinerie pour augmenter la capacité de production à 4 mtpa ou plus,
parallèlement à l'augmentation de la capacité de production des opérations minières de

bauxite.
| 7 > Æ
(Èse

CT

€

4.2

43

5.1

5.2

5.3

6.1

La Phase I, la Phase Il et la Phase III décrites dans cet Article 2 se dérouleront conformément
au calendrier (qui devient automatiquement l’Annexe 8), lequel pourra être ajusté au fur et
à mesure et constaté par un accord écrit selon les modalités convenues par les Parties afin
d’attester du développement du Projet et de la réalisation effective de ses différentes
composantes”.

L'Investisseur s'engage à mettre en œuvre le Projet conformément au chronogramme joint à
l'Annexe 1. Ce nouveau chronogramme remplace en totalité la précédente version de
l'Annexe 8 pour les composantes du Projet qui n’ont pas encore été achevées. Les Parties
conviennent que des modifications supplémentaires de l'Article 2 et/ou de l'Annexe 8
pourront être apportées à tout moment par accord écrit des Parties. L'Investisseur s'engage
à mettre en œuvre tous les moyens raisonnables afin d'accélérer le calendrier pour réaliser
chaque phase du Projet, et suite à la demande de l'Etat, les Parties retiendront
conjointement un expert indépendant pour examiner et faire des commentaires sur le
calendrier.

L'Etat s’engage à fournir à l’Investisseur toute l'assistance nécessaire, conformément à la loi
applicable, pour appliquer le chronogramme décrit à l'Annexe 1. L'Etat mettra tout en
œuvre pour assurer le soutien nécessaire aux tiers engagés dans les négociations des
accords conclus en vertu des Articles 3 ou 4 ou de la réalisation du Projet.

CADRE DE LA MISE EN ŒUVRE

Dès que possible à compter de la signature du présent Avenant. No. 2, les Parties
s’entendront sur la mise en place d’un comité de pilotage (le «Comité de Pilotage») et de
groupes de travail (le(s) «Groupe(s) de Travail») pour la mise en œuvre des activités listées

‘aux Articles 3 ou 4 ci-dessus. L'adhésion et les procédures du Comité de Pilotage et des

Groupes de Travail seront établies par écrit d’un commun accord par l'Etat et l’Investisseur,
étant entendu que pour commencer : (a) le Comité de Pilotage sera constitué de trois hauts
responsables de l'Etat et trois hauts responsables de l’Investisseur ; (b) le Comité de Pilotage
se réunira régulièrement dans un lieu défini par l'Etat et l'investisseur ou par conférence
téléphonique ou visioconférence ; et (c) toute décision du Comité de Pilotage sera adoptée à
l'unanimité.

. Les décisions du Comité de Pilotage seront consignées dans un procès-verbal de réunion,

approuvé par la signature des membres ou par écrit pour les décisions prises en dehors
d’une réunion, par un acte unanime écrit émanant des membres.

Ni le Comité de Pilotage, ni les Groupes de Travail, ni les représentants des Parties membres
du Comité de Pilotages ou des Groupes de Travail n’auront la capacité d'engager les Parties
sur quelque question que ce soit.

AUTRES DISPOSITIONS RELATIVES A LA CONVENTION DE BASE

Les Parties conviennent que :

(a) l'Etat confirme l'adhésion de GAC SA en tant que Partie à la Convention de Base à

compter du 17 mai 2010. Par conséquent, les Parties conviennent de modifier et
remplacer l’article 4.3 de la Convention de Base dans son intégralité, selon les termes

| TA
€

t

“4.3.: À compter du 17 mai 2010, la Société bénéficie des droits et obligations
résultant de la présente Convention et, toujours à compter de cette date, la Société
et GAC, en tant qu’Investisseur, agiront conjointement et solidairement aux fins de
la présente Convention.”

(b) Aux termes de l'article 36.2 de la Convention de Base, si pour quelque raison que ce soit
l'ICSID refuse d'exercer sa compétence dans le cas d’un conflit qui interviendrait dans le
cadre de la Convention de Base, ledit conflit serait soumis à l'arbitrage de la Chambre
Internationale de Commerce et à ses règles. Dans les autres cas, l'article 36.2
s'appliquera mutatis mutandis.

[G

L'Etat confirme par la présente n’avoir aucune réclamation ou demande à l'encontre de
l'investisseur aux termes de ou en rapport avec la Convention de Base, l’Accord
Tripartite ou tous autres Contrats Existants qui seraient intervenu avant l'entrée en
vigueur du présent Avenant No. 2.

6.2 Les Parties conviennent de modifier le Préambule et les Définitions de la Convention de Base
selon les termes suivants :

6.2.1 remplacer la définition du terme « Projet » comme suit :

« Projet » signifie le projet comprenant la conception, le
développement, l'ingénierie, le financement, la
propriété, la construction, l'exploitation et la
gestion (i) de mines de bauxite, (ii) d’une
raffinerie d’alumine à Sangarédi en République de

- Guinée d'une capacité jale envisagée
d'environ 2 mtpa (avec possibilité d’une ou
Plusieurs Extensions) et (il de toutes les
Infrastructures nécessaires ou auxiliaires.”

6.2.2 remplacer la définition d’ « Installations et Équipements Industriels» comme suit :

« Installations signifie les installations et équipements de
et stockage de l’alumine, la bauxite et les intrants à
Equipements construire et améliorer, pour assurer la
Industriels » manutention des produits qui seront et resteront

tous la propriété de l’Investisseur et qui sont tous
nécessaires au fonctionnement du Projet. »

6.2.3 remplacer la définition du terme « Intrant » comme suit :

<Intrant » signifie tout produit, matière première,
équipement et autres bien utilisés dans le
Projet. »

6.3 Les Parties conviennent de modifier et mettre à jour l'Article 5.2 de la Convention de Base

comme suit :
Fe
, LÆ
CRE CE

t—

L==

[=

[en

[es

«Les Parties sont convenues que l'investisseur pourra, pendant la durée de la
présente Convention, produire et commercialiser la bauxite et l’alumine
conformément à ses besoins. »

6.4 Les Parties conviennent de modifier et mettre à jour l'Article 6 de la Convention de Base
comme suit :

«Le démarrage de la production commerciale de bauxite ne pourra intervenir que
lorsque le seuil de production du Projet aura atteint cent cinquante mille (150.000)
tonnes métriques par mois, pendant une période ininterrompue de deux (2)
mois. Le démarrage de la production commerciale d’alumine ne pourra intervenir
que lorsque le seuil de production de l’Usine aura atteint cent cinquante mille
(150.000) tonnes métriques par mois, pendant une période ininterrompue de quatre
(4) mois. »

6.5 Les Parties conviennent de modifier et mettre à jour l'Article 10 de la Convention de Base
comme suit :

« L'investisseur aura le droit d'exporter de Guinée, sans aucune restriction, sa
production de bauxite et d’alumine pendant toute la durée de la présente
Convention. »

6.6 Les Parties conviennent de modifier et remplacer l'Article 12.1 de la Convention de Base
comme suit :

«12.1: L'Etat octroie par les présentes à l'investisseur le ‘droit de concevoir,
développer et exploiter pour les besoins du Projet :

i* Sur le Domaine Portuaire : les Installations Portuaires et la modification du
Chenal, le bassin d’évitage existant et le bassin d’évitage sur les nouveaux
quais prévoyant la mise en œuvre de systèmes de navigation améliorés.

ü. Sur la Zone Industrielle : les Installations et Equipements Industriels qui
incluront :

a. Un port en eaux profondes capable d'accueillir les navires
nécessaires à l'importation et l’exportation de produits en vrac, de
matières premières et de fret, y compris de tous les intrants, les
matériaux énergétiques et les hydrocarbures, de la bauxite et de
lalumine ;

b. Des installations de stockage pour tous les matériaux importés ou
exportés nécessaires à l’exploitation, y compris les équipements,
tous les intrants, y compris les matériaux énergétiques et les
hydrocarbures, ainsi que la bauxite et l’alumine destinées à
l'exportation ; et

c. Un centre de logistiques et d'opérations destiné à la gestion de
l'importation et de l’exportation de tous les équipements et
matériaux utilisés pour la conception, la construction, la mise en
service et l’exploitation du Projet. »

à Is €

8
| Hs

(=

[

CT

1!
es

6.7

6.8

6.9

6.10

Les Parties conviennent de modifier et mettre à jour l'Article 16.3 de la Convention de Base
comme suit :

«L'État accepte de participer activement à ce processus et de répondre
favorablement à toute demande qui pourrait lui être faite à ce titre par l’Investisseur
ou les Bailleurs de Fonds. Plus particulièrement, l'État conclura un accord direct
soumis au droit Anglais ou de New York avec chacun des Bailleurs de Fonds relatif au
financement pour ce qui concerne la Convention de Base, les Contrats Existants et
tout autre contrat significatif auxquels l’État serait partie, dans le but de faciliter la
mise en œuvre du Projet. Cet accord direct sera conforme aux termes et conditions
usuels d’un accord direct qui serait conclu pour un projet d’une taille et d’une portée
similaires, en ce compris: (i) le droit des Bailleurs de Fonds de céder à un
cessionnaire autorisé les droits et obligations de l'investisseur et de ses Affiliées aux
termes de ces contrats à la suite d’un manquement à un accord de financement, et
ii) les droits de Bailleurs de Fonds à réaliser la sûreté. »

Les Parties conviennent d'insérer un nouvel Article 16.4 à la Convention de Base comme
suit :

«16.4

16.4.1 l'investisseur et ses Affiliées engagées dans la mise en œuvre du Projet
pourront fournir des garanties et octroyer toute sûreté sur tous leurs droits et biens
dans le but de garantir leurs obligations dans le cadre de tout financement. Le droit
ci-dessus d’octroyer des sûretés comprendra la possibilité pour toute entité de
céder à titre de garantie ses droits issus de tout accord (y compris la Convention de
Base, les Contrats-Existants et tout autre accord auquel elle serait partie) et
d’hypothéquer, gager ou donner en sûreté tout ou partie des actifs détenus par
cette entité dahs le but de sécuriser un financement.

16.4.2. L'Etat autorise les Baïlleurs de Fonds (y compris tout agent ou représentant
des Bailleurs de Fonds) à exercer et faire valoir leurs droits aux termes de tout
financement du Projet, y compris le droit de réaliser toute sûreté octroyée par une
partie sur les droits et participations qu'elle détient dans le Projet ou dans
l'investisseur ou ses Affiliées dans le but de sécuriser des obligations dans le cadre
du financement ; étant entendu que chacun des Bailleurs de Fonds (ou son agent,
représentant ou successeur) se conformera aux lois en vigueur et aux exigences
définies aux termes de la Convention de Base, des Contrats Existants et de tout
autre contrat significatif, tant qu’il détiendra ou exploitera tout ou partie du Projet.»

En cas de violation grave d’une des obligations essentielles de la Convention de Base (y
compris l’Article 2 et l'Annexe 8, tels que modifiés par l’Avenant No. 2), et après notification
et tentative de règlement des conflits, les dispositions des Articles 41 et 88 du Code Minier
s'appliqueront.

En cas de retard dans l'exécution de contrats conclus avec ANAIM et CBG visés à l'Article 2
de la Convention de Base, les délais d'exécution par l'Investisseur de ses obligations aux
termes de la Convention de Base (telle que modifiée par l’Avenant No. 2) seront prolongés
pour des durées équivalentes.

= 2
7.

8.1

8.2

8.3

8.4

‘en application du présent Article 8.1 aura été obtenue.
‘

RÈGLES DE CONDUITE

Chaque Partie déclare et garantit à l’autre Partie qu’elle n’a pas à tort fait, offert ou promis
et ne fera pas, n’offrira pas et ne promettra pas, que cela soit directement ou indirectement,
dans le cadre d’aucun des aspects de l’Avenant No. 2, y compris, mais sans être limité à,
toute incitation ou récompense pour l'attribution ou la signature de cet Avenant No. 2, tout
paiement, cadeau, ou chose de valeur, sous quelque forme que ce soit à ou au bénéfice de
tout fonctionnaire (i.e. toute personne titulaire d’une fonction législative, administrative ou
judiciaire, ou employée par une entité gouvernementale, y compris mais sans être limité à
toute personne exerçant une fonction publique ou gouvernementale, au profit d’une agence
gouvernementale ou publique, d’une société publique ou gouvernementale ou d’une
organisation internationale publique), ou tout membre de la famille ou personne associée à
ces fonctionnaires. Chaque Partie déclare et garantit en plus à l’autre Partie qu'aucune
personne physique ou morale agissant pour son compte a agi ou agira d’une manière non
conforme aux présentes déclarations et garanties. Toute violation de ces déclarations et
garanties constituera une violation grave de l’Avenant No. 2 et constituera un fondement
valable de résiliation de l’Avenant No. 2 ou de mise en œuvre de toute autre action
appropriée. Chacune des Parties s'engage à assurer la défense, à indemniser et garantir
l’autre Partie contre toute réclamation, dommage, pertes, pénalités, coûts et/ou dépenses
fondés ou liée à toute violation de ces déclarations et garanties.

DISPOSITIONS FINALES

L’Avenant No. 2 doit être ratifié conformément aux procédures constitutionnelles
applicables en Guinée afin d'en assurer son plein effet juridique, et plus particulièrement par
rapport aux autres lois guinéennes. L'Etat devra informer l’Investisseur dès que la ratification

Cet Avenant No. 2 entrera en vigueur dès qu’il aura été signé par les Parties et ratifié
conformément à l'Article 8.1 ci-dessus.

Dans l’hypothèse où l’Avenant No. 2 n’est pas ratifié dans les quatre (4) mois suivant la date
de sa signature, le délai d'exécution par l’Investisseur de ses obligations aux termes de la
Convention de Base (telle que modifiée par l’ Avenant No. 2) devra être prorogé de manière
équivalente.

Dans l’hypothèse où l’Avenant No. 2 n’entrerait pas en vigueur dans les neuf (9) mois suivant
la date de sa signature, les Parties se rencontreront dans les plus brefs délais pour examiner
les incidences desdits événements sur l'exécution de la Convention de Base, et, en
particulier, sur les obligations financières de toute nature de l’Investisseur ou de l’une de ses
Affiliées. Les Parties rechercheront une solution permettant d'adapter le Projet à la nouvelle
situation de manière à ce qu'à l'investisseur soit en mesure de poursuivre le Projet. A défaut
pour les Parties de parvenir à un accord, dans un délai d’un (1) mois supplémentaire,
l'investisseur aura le droit de résilier la Convention par l’envoi d’une notification écrite à
l'Etat, à l'issue de laquelle l'Etat devra s'engager à payer à l'investisseur une indemnité de
reprise égale aux coûts historiques encourus par l'investisseur. Cette indemnité
compensatoire sera déterminée selon les critères définis ci-dessus par un expert
indépendant qui sera sélectionné d’un commun accord entre les Parties au plus tard dans les
quarante-cinq (45) jours suivant la date de résiliation de la Convention, ou, à défaut
d’accord, par le secrétariat de l’ICSID, à la requête de la Partie la plus diligente.

: €
LT

8.5 Les modifications stipulées au présent Avenant No. 2 seront seulement applicables aux cas
expressément prévus par les présentes et aucune autre modification ne pourra être
interprétée ou déduite des présentes. Excepté pour ce qui est prévu dans l’Avenant No. 2,
toutes les autres stipulations de la Convention de Base resteront inchangées et resteront
telles quelles en vigueur. De plus, les Articles 39, 41 et 42 s’appliqueront à l’Avenant No. 2
de la manière que s'ils avaient expressément été stipulés dans les présentes (mutatis
mutandis).

8.6 Cet Avenant No. 2 et tout droit ou obligation contractuel ou non contractuel résultant du ou
relatif à l’Avenant No. 2 sont régis par le droit applicable à la Convention de Base et
interprétés conformément à celui-ci.

8.7 L'Article 36 de la Convention de Base s’appliquera mutatis mutandis à tous les litiges qui
surviendraient entre les Parties résultant du ou relatifs à cet Avenant No. 2.

En foi de quoi, chacune des Parties a signé ou fait signer l’un de ses représentants dûment autorisés
l‘Avenant No. 2.
POUR )
LA RÉPUBLIQUE DE GUINÉE }
)
Pour ) Fi. A À a
GUINEA ALUMINA CORPORATION, LTD. ) Nom: KB ED Ar Lac ED

) Titre: DiLEcTER/AEMOUSES SIGN AT ÉY

Pour )
GUINEA ALUMINA CORPORATION SA ) Nom: EHALRD fre LASHED\
} Titre: JCRCTS eheTe QE) SENATD a]

Page de signature d’Avenant No. 2
Annexe 1

Annexe 8 de la Convention de Base: Calendrier (Chronogramme)

15

qe +
sa

TS

Guinea Alumina

Project ES a
0%

0 014 # 016 0 018 019 020 0 0 0
Phase] Activité
= & & | Acquisition de 100% de GAC par Mubadala et DUBAL 9 Jul 2013
£ S% | Signature de l'Avenant No. 2 à la Convention de Base fu nov 2013
Case Ratification par le Parlement | mb 2014

Etude de Mise en Oeuvre

Ppase 1rçaisée
Signature avec L'Etat et autres utilisateurs de
contrats liés à l'infrastructure

|
|
|
ère Aluriine
|
|

Programme de développement des compétences guinéennes

Développement des capacités locales/communautaires |

Sécurisation du financement

Phase 1
Infrastructure et Mine Guinéenne
,

Conception détaillée et attribution de contrats

(e.8., port, rails routes et aménagements diverses)

Travaux préliminaires des infrastructures multi-utilisateurs | | |
Construction de la mine de bauxite et de l'infrastructure (port, rail) Ï

Construction des infrastructures multi-utilisateurs

Lancement des opérations commerciales

13 aa 2017

Intégration des Guinéens aux EAU et redéploiement des compétences en Guinée

Sécurisation du financement

i
Fi |
E | conception détailée de la raffinerie k
SD a € Signature de contrats de financement et d'accords de projet ! Goneptetreut  |reu2 || ras jen |
jp H ë Travaux de construction préliminaire de la raffinerie |
LA 5 Construction de la raffinerie | . Mu
| © | Expansion de la mine de bauxite pour la raffinerie L | s
| » Lancement des opérations commerciales et montée en puissance | | 03 2022 “ee
| Phase 1 | Phase 2

